Case 2:18-cv-00140-Z-BR Document 74 Filed 05/27/20                Page 1 of 2 PageID 2718

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 AMARILLO DIVISION

GUIDE ONE MUTUAL INSURANCE                 §
COMPANY,                                   §
     Plaintiff, Counter-Defendant          §
                                           §          Civil Action No. 2:18-cv-00140-D-BR
v.                                         §
                                           §
FIRST UNITED METHODIST                     §
CHURCH OF HEREFORD,                        §
      Defendant, Counter-Plaintiff         §
                                           §
v.                                         §
                                           §
SUNNI DENISE BOENKER,                      §
INDIVIDUALLY, AND AS D/B/A                 §
BOENKER & WHEELWRIGHT                      §
INSURANCE; and GUIDE ONE                   §
MUTUAL INSURANCE COMPANY,                  §
      Defendants.                          §


                                      NOTICE OF APPEAL

       NOTICE IS HEREBY GIVEN that Defendant, Counter-Plaintiff First United Methodist

Church of Hereford, through the undersigned counsel, appeals to the United States Court of

Appeals for the Fifth Circuit from:

       1. Order on Ruling of Parties Motions for Summary Judgment (Doc.70);

       2. Order Denying Motion to Reconsider Ruling on Guide One Mutual Insurance

           Company’s Motion for Summary Judgment (Doc. 72); and

       3. Final Judgment (Doc. 73), entered on April 29, 2020.

                                            Respectfully submitted,

                                            /s/ Christopher G. Lyster
                                            Christopher G. Lyster
                                            State Bar No. 12746250
                                            Email: chris@pulshaney.com
                                            PULS HANEY LYSTER, PLLC
                                            301 Commerce St., Suite 2900

FIRST UNITED METHODIST CHURCH OF HEREFORD’S NOTICE OF APPEAL                            PAGE 1
Case 2:18-cv-00140-Z-BR Document 74 Filed 05/27/20                Page 2 of 2 PageID 2719

                                            Fort Worth, Texas 76102
                                            Telephone: 817.338.1717
                                            Facsimile: 817.332.1333

                                            AND

                                            Todd M. Hurd
                                            State Bar No. 24025443
                                            Email: t.hurd@texasattorneylaw.com
                                            TODD HURD & ASSOCIATES
                                            P O Box 1741
                                            Burleson, Texas 76097
                                            Telephone: 817.426.4529
                                            Facsimile: 817.426.8159

                                            ATTORNEYS FOR FIRST UNITED
                                            METHODIST CHURCH OF HEREFORD


                             CERTIFICATE OF SERVICE

       Pursuant to Federal Rules of Civil Procedure 5(b)(3), I hereby certify a true and correct
copy of the foregoing document was electronically filed and e-served on this 27th day of May,
2020. Parties may access this filing through the Court’s system.

Elizabeth R. Flora
Texas State Bar No. 24036572
eflora@GuideOne.law
GuideOne Insurance Company - Litigation Department
PO Box 14503
Des Moines, IA 50306
Phone: 972-851-1031
Fax: 515-267-5431

R. Chad Geisler
Texas State Bar No. 00793793
cgeisler@germer-austin.com
W. Paul Miller
Texas State Bar No. 24068130
pmiller@germer-austin.com
GERMER BEAMAN & BROWN PLLC
301 Congress Avenue, Suite 1700
Austin, Texas 78701

                                            /s/ Christopher G. Lyster
                                            Christopher G Lyster



FIRST UNITED METHODIST CHURCH OF HEREFORD’S NOTICE OF APPEAL                             PAGE 2
